                  XAVIER BECERRA                                      PRISON LAW OFFICE
              1
                  Attorney General of California                      DONALD SPECTER (83925)
              2   JAY C. RUSSELL - 122626                             STEVEN FAMA (99641)
                  Supervising Deputy Attorney General                 ALISON HARDY (135966)
              3   MANEESH SHARMA - 280084                             SARA NORMAN (189536)
              4   Deputy Attorney General                             SOPHIE HART (321663)
                  455 Golden Gate Avenue, Suite 11000                 1917 Fifth Street
              5   San Francisco, CA 94102-7004                        Berkeley, California 94710
                  Telephone: (415) 703-5500                           Telephone: (510) 280-2621
              6
                  Facsimile: (415) 703-3035                           Fax: (510) 280-2704
              7   Maneesh.Sharma@doj.ca.gov                           dspecter@prisonlaw.com
              8   HANSON BRIDGETT LLP                                 Attorneys for Plaintiffs
              9   PAUL B. MELLO - 179755
                  SAMANTHA D. WOLFF - 240280
             10   425 Market Street, 26th Floor
                  San Francisco, California 94105
             11
                  Telephone: (415) 777--3200
             12   Facsimile: (415) 541-9366
                  pmello@hansonbridgett.com
             13

             14   Attorneys for Defendants

             15

             16

             17                             UNITED STATES DISTRICT COURT

             18       NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

             19

             20 MARCIANO PLATA, et al.,                    CASE NO. 01-1351 JST
             21
                              Plaintiffs,                  STIPULATION AND [PROPOSED]
             22                                            ORDER MODIFYING COURT
                        v.                                 EXPERT PAYMENT PROCESS
             23

             24 GAVIN NEWSOM, et al.,

             25               Defendants.
             26

             27

             28
                                                          -1-                          Case No. 01-1351 JST
15315966.1        STIP. AND [PROPOSED] ORDER MODIFY COURT EXPERT PAYMENT PROCESS
              1             On October 31, 2013, the Court ordered that forty-five days after each order
              2 approving payment to the Court experts, Defendants deposit into the Court’s registry the

              3 full amount to be paid under the order. (ECF No. 2737.) The parties have met and

              4 conferred and stipulate that Defendants’ time to deposit funds after each order approving

              5 payment to the Court experts shall be extended to sixty days.

              6             SO STIPULATED:
              7
                  DATED: March 7, 2019                               XAVIER BECERRA
              8
                                                                     Attorney General of California
              9
                                                                  By:      /s/ Jay C. Russell
             10                                                      JAY RUSSELL
             11                                                      Attorneys for Defendants

             12 DATED: March 7, 2019                                 HANSON BRIDGETT LLP
             13
                                                                  By:      /s/ Samantha D. Wolff1
             14                                                      PAUL B. MELLO
             15
                                                                     SAMANTHA D. WOLFF
                                                                     Attorneys for Defendants
             16

             17
                  DATED: March 7, 2019                               PRISON LAW OFFICE
             18

             19                                                   By:      /s/ Alison Hardy
                                                                     ALISON HARDY
             20                                                      Attorneys for Plaintiffs
             21
                  Pursuant to the foregoing stipulation, IT IS SO ORDERED:
             22

             23
                           March 8, 2019
                  DATED: _________________                        ______________________________________
             24                                                   HON. JON S. TIGAR
                                                                  United States District Judge
             25                                                   Northern District of California
             26

             27
                  1
             28       Counsel attests that e-filing authorization was obtained from all signatories on March 7, 2018.
                                                                      -2-                              Case No. 01-1351 JST
15315966.1        STIP. AND [PROPOSED] ORDER MODIFY COURT EXPERT PAYMENT PROCESS
